                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANIEL WARREN,
     Plaintiff,

         v.                                            . ' CIVIL ACTION NO. 18-CV-4921

LEHIGH COUNTY COURT OF                            .JAN 15 2019
COMMON PLEAS, et al.,
     Defendants.                          -   J
                                                   .
                                                   •




                                       MEMORANDUM

RUFE,J.                                                                    JANUARY J ~ , 2019
                                                                                             --Y-
   Plaintiff Daniel Warren, an inmate incarcerated at SCI Forest, brings this civil action

pursuant to 42 U.S.C. § 1983 and Pennsylvania law against the Lehigh County Court of

Common Pleas, the "Lehigh County Clerk of Judicial Courts," Andrea E. Naugle, and the

Honorable Douglas G. Reichley. Warren primarily claims that the state court's failure to

properly serve him with court orders and Judge Reichley's handling of a motion to proceed in

forma pauperis he filed in state court violated his constitutional rights. Warren seeks to proceed

informa pauperis. For the following reasons, the Court will grant Warren leave to proceed in

forma pauperis and dismiss his claims with the exception of his claims against Naugle.

    I.        FACTS

    Warren filed a Writ of Quo Warranto in the Commonwealth Court, which was transferred to

the Lehigh County Court of Common Pleas (LCCCP). The respondents named in the writ filed

preliminary objections and Warren filed preliminary objections in response. The court overruled

Warren's preliminary objections. Naugle, in her capacity as Clerk of Judicial Records, mailed




                                                       1
notice of the ruling to Warren. 1 Warren did not receive the notice and the mail was returned to

the court. Naugle resent the mail to Warren, but it was again returned.

      Warren learned of the court's ruling when he received a brief from the respondents in support

of their preliminary objections, which discussed the ruling in connection with the procedural

history of the case. Accordingly, Warren filed a notice with the court informing the court that he

did not receive notice of the order. The docket reflects that Warren also filed a motion seeking

to dismiss the respondents' preliminary objections. (Comp!. at 22.) 2 Thereafter, the court

dismissed his case. Naugle mailed the court's dismissal order to Warren, but as with the last

order, it was returned as undeliverable. Naugle re-mailed the order, but it was again returned.

      After having failed to hear anything from the court, Warren requested a copy of the docket,

which he received. He learned that his case had been dismissed and that he had not received the

order. When he investigated, he learned from individuals in the prison mailroom that the mail

from the court could not be delivered because it did not include Warren's inmate number on the

envelope. According to the individuals in the mailroom, when mail is returned, the reason for

the return is stamped on the envelope. Warren alleges that Naugle and the court were thus aware

of the problem but failed to correct it by placing his inmate number on outgoing mail, thereby

preventing him from being served with court orders. Warren also alleges that Naugle failed to

comply with her duties under the relevant procedural rules by failing to serve him with court

orders. See Pa. Code. § 236(a)(2).




1
 The Complaint identifies Naugle as "Clerk of Court of the Lehigh County Clerk of Judicial
Courts," (Comp!. at 4), but she is identified on the LCCCP website as the Clerk of Judicial
Records. See https://www.lehighcounty.org/departments/clerk-of-judicial-records (last accessed
Jan. 14, 2019).

2   The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.
                                                  2
    Warren filed a motion to reopen his case based on the court's failure to serve him with court

orders. He did not receive a response for approximately three months, so he filed an application

to appeal nunc pro tune seeking to appeal out of time due to the service failures. The court

granted that motion because "it appear[ed] likely that there was a breakdown in the Court's

operation regarding [Warren's] ability to either obtain mail or file a timely appeal." (Id. at 25.)

   In the meantime, Warren initiated a civil action in the Lehigh County Court of Common

Pleas against the Commonwealth of Pennsylvania, Lehigh County, the Lehigh County Clerk of

Judicial Court, and Andrea E. Naugle, apparently based on the service failures raised in the

instant case. (See id. at 10.) Judge Reichley, who was assigned to the case, denied Warren's

motion to proceed in forma pauperis and required him to pay the $175 fee to proceed with the

action. Warren moved for reconsideration, but Judge Reichley "disregarded" the motion and

ordered the clerk to enter a judgment of non pros. (Id. at 9.) Warren moved to reopen that

judgment, but his filing was returned to him on the basis that if it was a new case, he was

required to pay the fee or move for in forma pauper is status and, if the document should have

been filed in an existing case, it required a case number. (Id. at 31.) Judge Reichley

subsequently denied the motion for reconsideration of in forma pauperis status.

   Based on those allegations, Warren initiated the instant civil action claiming that the

Defendants violated his right to access the courts and his due process rights. He also raises

claims, apparently under Pennsylvania law, for "obstruction of the administration of the law,"

"breach of official duty," "official oppression," negligence, and abuse of process. Warren seeks

declaratory judgments stating that he has been wronged, an injunction directing the reopening of

his civil action that was dismissed at the preliminary objection stage so that he may have an

opportunity to respond to the dismissal order, and compensatory and punitive damages.



                                                  3
    II.         STANDARD OF REVIEW

    The Court will grant Warren leave to proceed informa pauperis because it appears that he is

not capable of paying the fees to commence this civil action.3 Accordingly, the Complaint is

subject to 28 U.S.C. § 1915(e)(2)(B), which requires the Court to dismiss the Complaint if it is

frivolous, malicious, or fails to state a claim. Whether a complaint fails to state a claim under §

1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under

Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d

Cir. 1999), which requires the Court to determine whether the complaint contains "sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face ." Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). " [M]ere conclusory statements do not

suffice." Id. As Warren is proceeding prose, the Court construes his allegations liberally.

Higgs v. Att 'y Gen., 655 F.3d 333 , 339 (3d Cir. 2011).

    III.        DISCUSSION

           A.    Claims Against the Lehigh County Court of Common Pleas

           To bring suit under § 1983, a plaintiff must allege that a person acting under color of state

law deprived him of his constitutional rights. See West v. Atkins, 487 U.S. 42, 48 (1988). State

courts in Pennsylvania are not considered "persons" for purposes of§ 1983 and, in any event, are

generally entitled to Eleventh Amendment immunity from suit in federal court because they are

institutions of the Commonwealth. See Will v. Mich. Dep 't ofState Police , 491 U.S. 58, 65-66

(1989) (states are entitled to Eleventh Amendment immunity from claims under 42 U.S.C. §

1983 and are not "persons" for purposes of that provision); Benn v. First Judicial Dist. of Pa. ,




3
  However, because Warren is a prisoner, he will be obligated to pay the $350.00 filing fee in
installments in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 191 S(b ).
                                                     4
426 F.3d 233,241 (3d Cir. 2005) (state courts in Pennsylvania share in the Commonwealth's

Eleventh Amendment immunity); see also 42 Pa. Cons. Stat. § 8521(b) ("Nothing contained in

this subchapter shall be construed to waive the immunity of the Commonwealth from suit in

Federal courts guaranteed by the Eleventh Amendment to the Constitution of the United

States."). Departments or divisions of the state courts are not subject to suit under § 1983 for the

same reasons. See Bryant v. Cherna, 520 F. App'x 55, 57 (3d Cir. 2013) (per curiam) ("[W]e

agree that both the Family Division and the Domestic Relations Section [of the Court of

Common Pleas] are immune from suit.").

       Based on those principles, the Court must dismiss Warren's claims against the Lehigh

County Court of Common Pleas. It is not exactly clear what the "Lehigh County Clerk of

Judicial Courts" refers to, but it is identified in the Complaint as "a political subdivision within

the Commonwealth of Pennsylvania" with an address at the Lehigh County courthouse. (Compl.

at 4.) Accordingly, it appears that this Defendant is a division of the state court that is also

entitled to immunity from suit in federal court and is not a person for purposes of § 1983. The

Court will therefore dismiss the claims against the "Lehigh County Clerk of Judicial Courts."

Furthermore, as any damages claims against Judge Reichley and Naugle in their official

capacities are essentially claims against the court and its divisions, the Court will likewise

dismiss any such claims brought against the individual Defendants in their official capacities.

See, e.g., J C. v. Ford, 674 F. App'x 230,232 (3d Cir. 2016) (per curiam) ("[T]he Philadelphia

Adult Probation and Parole Department and its employees acting in their official capacity are

entitled to immunity from damages suits."); Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249,

254 (3d Cir. 2010) ("Individual state employees sued in their official capacity are also entitled to




                                                   5
Eleventh Amendment immunity because official-capacity suits generally represent only another

way of pleading an action against the state." (internal quotations omitted)).

        B. Requests for Declaratory Relief

        "Declaratory judgment is inappropriate solely to adjudicate past conduct" and is also not

"meant simply to proclaim that one party is liable to another." See Corliss v. 0 'Brien, 200 F.

App'x 80, 84 (3d Cir. 2006) (per curiam) (citing Brandon E. ex rel. Listenbee v. Reynolds, 201

F.3d 194, 197-98 (3d Cir. 2000) and Loveladies Harbor, Inc. v. United States, 27 F.3d 1545,

1553-54 (Fed. Cir. 1994) (en bane)); see also Andela v. Admini. Office of US. Courts, 569 F.

App'x 80, 83 (3d Cir. 2014) (per curiam) ("Declaratory judgments are meant to define the legal

rights and obligations of the parties in the anticipation of some future conduct."). As Warren

essentially seeks a declaration that the Defendants' past actions violated his rights in various

respects, he is not entitled to declaratory relief.

        C. Claims Against Judge Reichley 4

        Judges are entitled to absolute immunity from civil rights claims that are based on acts or

omissions taken in their judicial capacity, so long as they do not act in the complete absence of

all jurisdiction. See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978). A judge retains judicial

immunity for judicial acts within his jurisdiction even if those acts are erroneous or he commits

grave procedural errors. Gallas v. Supreme Court of Pa., 211 F.3d 760, 769 (3d Cir. 2000). The

doctrine of judicial immunity applies to state law claims as well. Langella v. Cercone, 34 A.3d




4
 Only damages claims remain against Judge Reichley because the Court has dismissed Warren's
requests for declaratory relief and Warren's request for injunctive relief pertains solely to his
claims based on the service errors he experienced related to his writ of quo warranto. (See
Compl. at 18.)
                                                      6
835, 838-39 (Pa. Super. Ct. 2011); see also Weaver v. Herman, No. 1297 C.D. 2014, 2015 WL

5444937, at *3 (Pa. Commw. Ct. June 5, 2015).

         Here, Warren sued Judge Reichley based on the Judge's rulings in his civil case, over

which the Judge clearly had jurisdiction. Accordingly, Judge Reichley is entitled to immunity

from Warren's claims against him even if his rulings were incorrect or procedurally erroneous.

The Court will therefore dismiss the claims against Judge Reichley.

         D. Claims Against Naugle

   All that remain are Warren's claims against Naugle for damages and injunctive relief. The

Court will permit Warren to proceed on his claims against Naugle at this time.

   IV.      CONCLUSION

   For the foregoing reasons, the Court will dismiss Warren's claims against all of the

Defendants except Naugle and direct service of the Complaint on Naugle. As Warren cannot

cure the defects in his dismissed claims, the Court will not provide leave to file an amended

complaint as to those claims. An appropriate Order follows.



                                              BY THE COURT:




                                                 7
